DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al. (US 2006/0246244) in view of Isaka et al. (US 2017/0008986).
Regarding claim 1, Jenkins teaches a disposable vessel for the containment of biological materials and corrosive reagents (“a container”) (Pg. 1, Paragraph [0001]). The containers are prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Jenkins is silent with respect to the total number of non-fluorinated terminal groups and –CF2H terminal groups is 70 or less per 10^6 carbon atoms.
Isaka teaches a tetrafluoroethylene/hexafluoropropylene (TFE/HFP) copolymer 9Pg. 1, Paragraph [0001]). The copolymer is preferably formed with less than 50 –CF2H groups and unstable terminal groups per 10^6 carbon atoms in order to prevent the formation of lumps during molding (Pg. 3, Paragraphs [0058]-[0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the containers formed from TFE/HFP copolymers taught by Jenkins such that the copolymer is formed with less than 50 –CF2H groups and unstable terminal groups per 10^6 carbon atoms in order to prevent the formation of lumps during molding, as taught by Isaka.
With respect to the limitations regarding “for administering, storing, conveying or transporting a protein or a composition including the protein,” MPEP 2111.02 (II) states “During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use 
Regarding claim 3, Jenkins teaches the containers as discussed above with respect to claim 1. As discussed above, the containers may be in the form of containers or may be in the form of bags (Pg. 4, Paragraph [0024]).
Regarding claims 4-5, Jenkins teaches the containers as discussed above with respect to claim 1. 
Jenkins is silent with respect to the containers containing an antibody, albumin and equipment for producing a protein formulation. 
However, these limitations are directed towards the use of the container and do not provide any further structural limitations to the container of claim 1. Therefore, the final product of claims 4-6 appears to be the fluororesin with the melting temperature range and the terminal groups range which is taught to be obvious in view of the combination of Jenkins in view of Isaka above.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al. (US 2006/0246244) in view of Isaka et al. (US 2017/0008986).
Regarding claim 7, Jenkins teaches a disposable vessel for the containment of biological materials and corrosive reagents (“an equipment”) (Pg. 1, Paragraph [0001]). The containers are prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Jenkins is silent with respect to the total number of non-fluorinated terminal groups and –CF2H terminal groups is 70 or less per 10^6 carbon atoms.
Isaka teaches a tetrafluoroethylene/hexafluoropropylene (TFE/HFP) copolymer 9Pg. 1, Paragraph [0001]). The copolymer is preferably formed with less than 50 –CF2H groups and unstable terminal groups per 10^6 carbon atoms in order to prevent the formation of lumps during molding (Pg. 3, Paragraphs [0058]-[0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the containers formed from TFE/HFP copolymers taught by Jenkins such that the copolymer is formed with less than 50 –CF2H groups and unstable terminal groups per 10^6 carbon atoms in order to prevent the formation of lumps during molding, as taught by Isaka.
With respect to the limitations regarding “for producing a protein or a composition including the protein,” MPEP 2111.02 (II) states “During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural 
Regarding claim 8, Jenkins teaches the containers as discussed above with respect to claim 7. Per applicant’s specification (See Instant Specification, Paragraph [0012]), the term equipment is being evaluated as a tube, a pipe, or a container as taught from the instant specification. Therefore, the container as taught by Jenkins teaches the limitation of “an equipment for producing a protein formulation.
Regarding claims 9-10, Jenkins teaches the containers as discussed above with respect to claim 1. 
Jenkins is silent with respect to the containers containing an antibody, albumin and equipment for producing a protein formulation. 
However, these limitations are directed towards the use of the equipment and do not provide any further structural limitations to the container of claim 1. Therefore, the final product of claims 9-10 appears to be the fluororesin with the melting temperature range and the terminal groups range which is taught to be obvious in view of the combination of Jenkins in view of Isaka above.



Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1, 3-5 and 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,961,493 in view of Jenkins et al. (2006/0246244). 
In particular, claim 1 of ‘493 teaches A container for administering, storing or culturing a mammal cell, wherein a surface of the container in contact with the mammal cell is formed of a fluororesin having a total number of a non-fluorinated group terminal and a -CF2H group terminal in the fluororesin of 70 or less per 10^6 carbon atoms, wherein the fluororesin is at least one fluororesin selected from a tetrafluoroethylene-hexafluoropropylene-based copolymer and a tetrafluoroethylene-perfluoroalkylvinyl ether-based copolymer.
‘493 is silent with respect to the melting temperature of the fluororesin being 320°C or less.
Jenkins teaches a container formed from a TFE/HFP fluoropolymer, with additional monomers which impart additional properties such as perfluoro (ethyl or propyl vinyl ether), which has a melting temperature of greater than 150°C (Pg. 4, Paragraph [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the fluororesin of ‘493 with the melting point of greater than 150°C as taught by Jenkins which also teaches a fluoropolymer for use in a container. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 3-5 and 7-10 are additionally rejected in view of ‘493 and Jenkins as discussed above in the 35 U.S.C. 103 rejections.

Response to Arguments
Applicant’s arguments/amendments, see pages 4-5, filed 10/18/2021, with respect to the 35 U.S.C 112(b) and (d) rejections of claims 1 and 2 have been fully considered and are persuasive in that applicant has amended claim 1to only include the container for claim 1 and has cancelled claim 2. The rejections of both claim 1 and claim 2 have been withdrawn. 

Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.
On page 5, applicant argues that neither Jenkins no Isaka teaches the limitation of the fluororesin being a tetrafluoroethylene-perfluoroalkylvinyl ether-based copolymer.
The examiner notes that although the previous rejection did not rely on this copolymer in the list required by claim 1, upon further consideration of Jenkins, the copolymer may be one which includes tetrafluoroethylene repeating units in addition to other monomers which impart various properties to the copolymer, including monomers of perfluoro (ethyl or propyl vinyl ether) monomers, thus teaching a tetrafluoroethylene-perfluoroalkylvinylether-based copolymer. Therefore, the examiner contends that the combination of Jenkins in view of Isaka is proper and teaches each of the limitations of claims 1, 3-5 and new claims 7-10. The current action is made FINAL in view of the amendments to claim 1. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783